Citation Nr: 1424530	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  07-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in October 2011, June 2013, and December 2013 for further development.

The Veteran testified at a Board hearing before the undersigned Veterans Law   Judge in August 2011; a transcript of that hearing is associated with the claims file.

The issue of a waiver of overpayment in the amount of $6,811.00 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Additionally, the Veteran submitted an April 2012 correspondence in which he stated that the following issues are being re-certified to the Board following a statement of the case: (1) entitlement to service connection for bladder cancer, and (2) a higher initial rating for prostate cancer.  The Board notes that neither of these issues has been adjudicated by the AOJ.  In fact, the Veteran is not service connected for prostate cancer.  The Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

Hearing loss was a preexisting disability that was noted upon the Veteran's entry into military service and that was not aggravated by service.



CONCLUSION OF LAW

The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a May 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in March 2014 which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and he fully addressed all the questions relevant to this issue.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

The Board finds that after numerous remands, the RO has complied with the Board's directives.  It scheduled the Veteran for a VA audiologic examination, and all the Board's questions have been adequately answered.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

At the Veteran's August 2011 Board hearing, he testified that his hearing loss began at Fort Campbell, Kentucky and Fort Lewis, Washington (Hearing Transcript, p. 6).  He stated that infantry troops were throwing a grenade and it went off within a foot from him.  He stated that that was when the tinnitus began and his hearing got real bad (Hearing Transcript, p. 7).  He admitted that when the incident occurred, he did not seek treatment (Hearing Transcript, p. 12).  He stated that when he was inducted into service, he underwent a whisper voice test, and that at separation, he was not tested at all (Hearing Transcript, p. 6).  He stated that he was not exposed to any excessive noise post service (Hearing Transcript, p. 7).      

As noted above, the Veteran underwent numerous VA examinations.  At his September 2013 VA examination, the examiner noted that "by definition on this exam form, thresholds are not a hearing loss unless 'greater than 25db."  


The Veteran's November 1966 enlistment examination reflects the following findings (VBMS, STR folder, p. 4):




HERTZ


500
1000
2000
4000
RIGHT
15
15
15
20
LEFT
25
20
10
10

However, when converted to ANSI/ISO standards, the Veteran's November 1966 examination findings are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
X
25
LEFT
40
30
20
X
15

When converted, it becomes clear that these findings represent abnormal hearing that preceded service.  

The Veteran completed a September 1968 Report of Medical History in which he reported, by checked box, that he had hearing loss (VBMS, STR folder, p. 52).  However, the Veteran's November 1968 separation examination reflects the following findings (VBMS, STR folder, p. 7):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
10
LEFT
10
5
5
X
10


The Veteran underwent an audiologic examination in June 1988.  The findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
15
15
20
LEFT
X
10
15
20
15

Speech recognition scores in both ears were 100 percent.  Another June 1988 examination report specifically noted "bilateral normal hearing."  

A March 2007 VA examination revealed moderate to severe sensorineural
Hearing loss from 3-8000 Hz in the right ear and a mild to severe sensorineural
hearing loss from 2-8000 Hz in the left ear.  Speech discrimination ability was revealed to be excellent at 94% correct bilaterally.

An August 2009 correspondence from the Hearing Place includes a positive nexus opinion linking the Veteran's hearing loss to service.  The examiner noted that on one occasion during service, the Veteran became dizzy when he was exposed to a radiation field.  On another occasion, a grenade went off approximately on meter from him.  These were described as "potential" contributors to the Veteran's hearing loss.  The Veteran reported that he never had a separation examination.  In the conclusion, the examiner stated that "It is assumed that [the Veteran] had normal hearing with no tinnitus at the time of his enlistment into military service."  The examiner found that the noise exposure during service contributed to cochlear nerve damage and hearing loss.  He also opined that presbycusis (age-related hearing loss) can reasonably be expected to have played a part in the Veteran's current audiological condition; but that the magnitude of his hearing loss is greater than would be expected for his age and background.  He concluded that the Veteran's military service is it is as likely as not to have caused his bilateral hearing loss.

The Veteran underwent a VA examination in March 2014.  The examiner reviewed the claims file in conjunction with the examination.  After a thorough examination, the Veteran diagnosed the Veteran with bilateral sensorineural hearing loss.  

With regard to the Veteran's right ear, the examiner noted that there was hearing loss that preceded service and was not aggravated by service.  His rationale was that the Veteran had a mild low frequency loss in the right ear at induction and hearing within normal limits at separation.  Consequently, additional hearing loss did not occur.

With respect to the left ear, the examiner also opined that hearing loss was less likely than not caused by or a result of an event in military service.  He noted that the Veteran served in the motor pool in the Army and was primarily a heavy truck driver in Viet Nam where he was housed next to an artillery battery.  In civilian life, the Veteran worked in power generating plants and factories in maintenance which required a great deal of welding and pipefitting.  Hearing protection was utilized.  The Veteran denied noisy recreation.  The examiner noted that hearing improved from a mild low frequency loss at induction to within normal limits at separation.

The examiner found that the November 1966 audiologic results were reliable.  He also noted that the hearing loss exhibited on the examination, when adjusted to ANSI/ISO standards reflect low frequency loss that would be
consistent with middle ear involvement and as such could resolve during military
service and then would present as normal hearing sensitivity.  He explained that this is a supposition based on the frequencies involved and the knowledge that this is a common occurrence when reviewing military evaluations.  He noted that low frequency thresholds may also be negatively impacted by the presence of ambient noise in the test environment as well.  With regard to aggravation, the examiner stated that it "is quite clear that if a hearing loss is present in 1966 and
absent at separation in 1968 that aggravation of the existing loss DID NOT OCCUR." [Emphasis in original].

With regard to the lay evidence, the examiner stated that he has no reason to doubt the Veteran's claim of noise exposure due to a training incident involving a close detonation of a practice grenade.  He pointed out that a report of that incident and medical treatment for it are not found in the service treatment records but that is not uncommon for hearing related incidents in the military especially in past practice.  The examiner also found no evidence to support the Veteran's contention that he was placed on a medical profile of H2 in Oct 1967.  Moreover, he noted that this contention is refuted by the finding of hearing within normal limits at separation.  He noted that lay statements to the effect that the Veteran's hearing loss have validity, but examination evidence refutes those statements in this specific case since hearing was within normal limits bilaterally on the VA exam dated June 1988.

Finally, the examiner noted that the positive nexus opinion dated August 2009 by
"private physician" was actually written by someone who is not a physician, but who is a hearing aid dealer with a personal military history that has been reported to charge a fee of $150 to evaluate and prepare reports for Veterans during the claim process.  The examiner stated that neither he nor any other audiologist on staff have ever seen a report from this hearing aid dealer that was not a positive nexus statement.  While the Board cannot independently corroborate some of these statements, it is noted that no medical credentials accompany the author's name on the August 2009 letter.

Analysis

The Board notes that the March 2014 VA examiner and the August 2009 private examiner have offered different opinions with regard to service connection.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

There are substantial and significant factors which favor the valuation of the VA medical opinion over the opinion of the private opinion provider in this case.

First, the August 2009 examiner did not have access to the Veteran's claims file.  The Board recognizes that a lack of review of a VA claims file does not render a medical opinion incompetent.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, the focus is on whether the clinician was "informed of the relevant facts" and medical history in rendering a medical opinion.  Id.  In this case, the August 2009 clearly did not have access to the relevant facts and history.  The Board noted in numerous remands that if the November 1966 audiometric findings are reliable, then the examiner is to "take as conclusive fact that the Veteran's hearing was defective on entrance into military service and that he is not due the presumption of soundness as to that disorder."  The August 2009 examiner was clearly unaware of the November 1966 audiometric findings inasmuch as he stated that "It is assumed that [the Veteran] had normal hearing with no tinnitus at the time of his enlistment into military service."  

Second, the August 2009 examiner stated that the Veteran's in service exposure to excessive noise and exposure to a radiation field were "potential" contributors to the Veteran's hearing loss.  Without adequate further explanation, the examiner opined bilateral hearing loss was more likely than not caused by service.  

Finally, as the March 2014 examiner noted, the August 2009 examiner is not a physician, but a hearing aid dealer who has a history of charging Veteran's a fee of $150 to evaluate and prepare reports.  The March 2014 examiner also noted that neither he nor any other audiologist on his staff have ever seen a report this hearing aid dealer that was not a positive nexus statement.

The March 2014 examiner on the other hand had full access to the claims file and the Board's instructions regarding the evidence reflecting pre-service hearing loss.  He was fully aware of the relevant facts and medical history.  Moreover, his opinion was thorough and substantiated by a well-reasoned rationale.  

For the foregoing reasons, the Board finds the opinion of the March 2014 VA examiner to be more probative than the August 2009 private examiner.  

As noted above, the Board has stated in numerous remands that the November 1966 audiometric findings reveal that the Veteran's hearing was defective on entrance into military service and that he is not due the presumption of soundness as to that disorder.  Consequently, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder, and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  

The Board finds that the Veteran has failed to establish that his pre-service hearing loss has been aggravated by service.  To the contrary, the March 2014 noted that the Veteran actually had improved hearing upon separation from service in November 1968, and that his hearing was normal when he underwent an audiologic examination 20 years after service (June 1988).  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for bilateral hearing loss an must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


